          Case 2:20-cv-00230-MTM Document 8 Filed 02/24/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Nicole Schmidt,                                   NO. CV-20-230-PHX-MTM
10                 Plaintiff,
11   v.
                                                       ORDER TO SHOW CAUSE
12   AmerAssist A/R Solutions Incorporated
13                Defendants.
14
15           This action has been assigned to a United States Magistrate Judge pursuant to

16   Local Rule 3.7(b) of the United States District Court for the District of Arizona. Each

17   party is required to execute and file within fourteen days of its appearance either a written

18   consent to the exercise of authority by the magistrate judge under 28 U.S.C. ' 636(c), or a

19   written election to have the action reassigned to a district judge. Nicole Schmidt

20   appeared more than fourteen days ago, but has not yet filed the required election form.

21           IT IS ORDERED that if Nicole Schmidt fails to file the appropriate election
     form by 5:00 p.m. on Tuesday, March 10, 2020,              Nicole Schmidt shall appear1
22
     before Judge G. Murray Snow of the Phoenix Division of this Court in Courtroom
23
     No. 602, 6th Floor, at 4:30 p.m. on Monday, March 23, 2020 and show good cause
24
     for the failure to comply with Local Rule 3.7(b). The hearing before the Judge will be
25
     automatically vacated and the party need not appear if the party files a completed
26
27
             1
28           Incarcerated parties shall appear telephonically and shall make arrangements for
     such appearance in advance of the hearing.
                                                  1
       Case 2:20-cv-00230-MTM Document 8 Filed 02/24/20 Page 2 of 2



 1   election form by the 5:00 p.m. deadline set forth above. An additional copy of the
 2   election form is included with this Order.
 3          IT IS FURTHER ORDERED that the assignment of this action to the Magistrate
 4   Judge remains in effect for all purposes pending completion of the election process.
 5   Involvement of Liaison Judge G. Murray Snow in this matter is limited to this show
 6   cause hearing, unless the magistrate judge assignment is ordered withdrawn pursuant to
 7   28 U. S. C. ' 636(b)(1)(A), at which time the case would be randomly reassigned to a
 8   district judge.
 9
                                                  DEBRA D. LUCAS
10                                                Acting District Court Executive/Clerk of Court
11
     February 24, 2020
12                                                s/ M.Pruneau
                                         By       Deputy Clerk
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
